DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claims 3, 4, 7, and 8, it is not clear if/what limitations are placed on material of the ring body from limitation requiring “material such as rubber or silicone” inasmuch as it is not clear if either is required specifically, or merely recited as example of a material, or some particular characteristic of any suitable material is intended to be set forth.
As regards claim 6, ‘as best understood’, use of the term ‘taper’ is opposite to its accepted meaning inasmuch as the disclosed taper is in opposite direction to that claimed.  
taper - diminish or reduce in thickness toward one end.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,712,802 to Hewison.
Hewison ‘802 teaches limitations for a “grooved washer” – as shown in Fig 1 for example illustrating ‘prior art’ or other embodiments of invention disclosed in the reference, “adapted to be used on a screw carrier tape” – One of ordinary skill in the art would recognize inherent capability of the prior art washer to be used with an appropriate but unclaimed screw carrier tape due to its hole structure which is capable of attaching with a shaft of a screw which can be used with the suitable carrier tape as well known in the art, “the grooved washer comprising: a ring body having an outer side face” – circumferential face of the washer, “a groove annularly formed in the outer side 
As regards claim 2, reference teaches further limitation of “the ring body has multiple protrusions formed on an inner side face defined around the perforation and separately arranged around the perforation.  
As regards claim 3, reference teaches further limitation of “the ring body is made of a material such as rubber or silicone” – reference discloses resilient material which anticipates limitation ‘as best understood’, and further describes “any suitable resilient material (e.g. rubber, natural or synthetic)”.  
As regards claim 4, reference teaches further limitation of “the ring body is made of a material such as rubber or silicone” – reference discloses resilient material which anticipates limitation ‘as best understood’, and further describes “any suitable resilient material (e.g. rubber, natural or synthetic)”.   
As regards claim 5, reference teaches further limitation of “grooved washer” – as shown in Fig 1 for example illustrating ‘prior art’ or other embodiments of invention disclosed in the reference, “adapted to be used on a screw carrier tape” – One of ordinary skill in the art would recognize inherent capability of the prior art washer to be used with an appropriate but unclaimed screw carrier tape due to its hole structure which is capable of attaching with a shaft of a screw which can be used with the suitable carrier tape as well known in the art, “the grooved washer comprising: a ring body 
‘As best understood’ with regard to claim 6, reference teaches further limitation of “the metal gasket tapers from the outer peripheral edge to the hole” – as shown.  
As regards claim 7, reference teaches further limitation of “the ring body is made of a material such as rubber or silicone” – reference discloses resilient material which anticipates limitation ‘as best understood’, and further describes “any suitable resilient material (e.g. rubber, natural or synthetic)”.     
As regards claim 8, reference teaches further limitation of “the ring body is made of a material such as rubber or silicone” – reference discloses resilient material which anticipates limitation ‘as best understood’, and further describes “any suitable resilient material (e.g. rubber, natural or synthetic)”.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,712,802 to Hewison in view of U.S. Pat. Application Publication No. 2-13/0333105 to Monat.
Although Hewison ‘802 teaches structure of a grooved washer as discussed above, the reference does not teach “the ring body has a coating layer coated on the ring body, and a color of the coating layer is the same as a color of the metal gasket”.  However, Monat ‘105 for example discloses that it is well known in the art of fasteners to apply coatings having color in order to conform to the color of other portions of the joint to which it is to be used.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 7,131,809 discloses a similar arrangement as that claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677